DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on May 9, 2022 have been fully considered but they are not persuasive. 
	Amended claims on 05/09/2022, which moved the original claim 3 & 4 limitations to the original claim 1, as well as update the claim dependencies of claims 9-12, does not overcome the current rejection as cited below, thus are not persuasive. 
 	Applicant argues that Hosoe teaches away current collectors for electrodes for electrochemical devices away from aluminum porous bodies, which is correct.   This argument is not persuasive because the amended Claim 1 does not overcome the 102 anticipation rejection and Hosoe does disclose the metal foam as discussed below.  
Claim Rejections - 35 USC § 112
Amended Claims 9-12 were received on 05/09/2022, thus 112 rejection is withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hosoe et al. (US 20120264022 A1).
	Regarding claim 1, Hosoe discloses a secondary battery electrode (5) comprising: 
	a plurality of metallic porous plates (4a, 4b, and 4c; three single-layer aluminum porous body) superposed in a thickness direction (Fig. 8 shows stacking of three single-layer aluminum porous body in thickness direction, [0097], [0047], & [0048]); and 
	an electrode mixture (active material) with which voids constituting the metallic porous plates (aluminum porous body) are filled ([0099], active material was filled in an aluminum porous body), wherein adjacent metallic porous plates are press-joined to each other (aluminum porous body was pressed after stacking, [0099]]), and the metallic porous plates (porous metal body) are of a foamed metal (aluminum foam, [0005]).
	Regarding claim 19, Hosoe discloses a secondary battery (60) comprising: 
	the secondary battery electrode according to claim 1 as a positive electrode (64(61)) and a negative electrode (66(62)); and
	a stacked body obtained by stacking the positive electrode (64(61)), an electrolyte layer or a separator layer (63), and the negative electrode (66(62)) in this order (Fig. 3 shows stacked body in this order).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) as applied to claim 1 above.
	Regarding claim 5, Hosoe further discloses the secondary battery electrode according to claim 1, wherein the electrode mixture (active material) used for filling are provided on a surface of the metallic porous plate (aluminum porous body, [0099], [0047], & [0048] active material was filled in the aluminum porous body after stacking and pressing), but does not teach end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate.
	However, it is common knowledge in the art that porous plates have gaps or openings on their surface. Hosoe also teaches the aluminum bodies are electrically connected to each other ([0014] and [0047]). Therefore, it would have been obvious for someone ordinarily skilled in the art before the effective filing date to have end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate to allow the metal of the metallic porous plates to be connected electrically to each other. 
	Regarding claim 13, Hosoe further discloses the secondary battery electrode according to claim 1, wherein the electrode mixture (active material) is filled in a direction parallel to a main surface of the metallic porous plate (aluminum porous body), but does not teach a standard deviation of a filling rate of the electrode mixture in a direction parallel to a main surface of the metallic porous plate is less than or equal to 10%.
	However, standard deviation is useful and commonly used measure of precision in the art. Therefore, it would have been obvious to someone ordinarily skilled in the art before the effective filing date to use a standard deviation of a filling rate of less than or equal to 10%, in order to achieve good precision of filling the electrode mixture.  
	Regarding claim 15, Hosoe discloses a method for manufacturing the secondary battery electrode according to claim 1, the method comprising:
	a step of filling voids of a plurality of metallic porous plates (aluminum porous bodies) with an electrode mixture (active material; [0047] perform stacking after filling has been performed); and
	a step of pressing the plurality of metallic porous plates (aluminum porous bodies) in a superposition direction in a state ([0048], porous bodies may be subjected to compression forming in the thickness direction after stacking) where the plurality of metallic porous plates (aluminum porous bodies) are superposed in a thickness direction ([0048], Fig. 8).
	Regarding claim 17, Hosoe further discloses the method for manufacturing the secondary battery electrode according to claim 15, the method further comprising:
	a step of individually pressing the plurality of metallic porous plates (plurality of aluminum porous bodies) filled with the electrode mixture (active material) in the thickness direction (compression forming in the thickness direction of the porous body sheet) before the metallic porous plates (aluminum porous bodies) are superposed (stack; [0047] & [0048], stack the single-layer aluminum porous bodies after an active material has been filled into the single-layer aluminum porous bodies; see [0019] regarding compressing before stacking).
Claims 2, 6, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) as applied to claim 1 above, and further in view of Yokoyama (WO 2015132845 A1, machine translation is provided in this office action).
	Regarding claim 2, Hosoe discloses the secondary battery electrode according to claim 1, wherein the electrode mixture (active material in paste) used for filling ([0095], paste was filled into aluminum porous body having a porosity of 95%), but does not disclose a porosity of the electrode mixture used for filling is less than or equal to 5%.
	However, Yokoyama teaches a secondary battery electrode, wherein a porosity of the electrode mixture (60) used for filling is less than or equal to 10%, more preferably 5% or less ([0021]). When the porosity is higher than the above range, a sufficient lithium ion conduction path is not formed between the electrode active materials and the output of the battery is reduced ([0021]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the electrode mixture of Hosoe with the electrode mixture of Yokoyama with a porosity of less than or equal to 5%, in order to increase battery output.
	Regarding claim 6, modified Hosoe further discloses the secondary battery electrode according to claim 2, wherein the electrode mixture (active material) used for filling are provided on a surface of the metallic porous plate (aluminum porous body, [0099], [0047], & [0048] active material was filled in the aluminum porous body after stacking and pressing), but does not teach end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate.
	However, it is common knowledge in the art that porous plates have gaps or openings on their surface. Hosoe also teaches the aluminum bodies are electrically connected to each other ([0014] and [0047]). Therefore, it would have been obvious for someone ordinarily skilled in the art before the effective filing date to have end portions protruding outward from a surface of the electrode mixture used for filling are provided on a surface of the metallic porous plate to allow the metal of the metallic porous plates to be connected electrically to each other. 
	Regarding claim 14, modified Hosoe further discloses the secondary battery electrode according to claim 2, wherein the electrode mixture (active material) is filled in a direction parallel to a main surface of the metallic porous plate (aluminum porous body), but does not teach a standard deviation of a filling rate of the electrode mixture in a direction parallel to a main surface of the metallic porous plate is less than or equal to 10%.
	However, standard deviation is useful and commonly used measure of precision in the art. Therefore, it would have been obvious to someone ordinarily skilled in the art before the effective filing date to use a standard deviation of a filling rate of less than or equal to 10%, in order to achieve good precision of filling the electrode mixture.  
	Regarding claim 16, modified Hosoe discloses a method for manufacturing the secondary battery electrode according to claim 2, the method comprising:
	a step of filling voids of a plurality of metallic porous plates (aluminum porous bodies) with an electrode mixture (active material; [0047] perform stacking after filling has been performed); and
	a step of pressing the plurality of metallic porous plates (aluminum porous bodies) in a superposition direction in a state ([0048], porous bodies may be subjected to compression forming in  the thickness direction after stacking) where the plurality of metallic porous plates (aluminum porous bodies) are superposed in a thickness direction ([0048], Fig. 8).
	Regarding claim 18, modified Hosoe discloses the method for manufacturing the secondary battery electrode according to claim 16, the method further comprising:
	a step of individually pressing the plurality of metallic porous plates (plurality of aluminum porous bodies) filled with the electrode mixture (active material) in the thickness direction (compression forming in the thickness direction of the porous body sheet) before the metallic porous plates (aluminum porous bodies) are superposed (stack; [0047] & [0048], stack the single-layer aluminum porous bodies after an active material has been filled into the single-layer aluminum porous bodies; see [0019] regarding compressing before stacking).
	Regarding claim 20, modified Hosoe discloses a secondary battery (60) comprising:
	the secondary battery electrode according to claim 2 as a positive electrode (64(61)) and a negative electrode (66(62)); and
	a stacked body obtained by stacking the positive electrode (64(61)), an electrolyte layer or a separator layer (63), and the negative electrode (66(62)) in this order (Fig. 3 shows stacked body in this order).
Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) as applied to claim 1 above, and further in view of Gaben et al. (US 20140308576 A1).

	Regarding claim 7, Hosoe further discloses the secondary battery electrode according to claim 1, but not wherein a protective layer is formed at both ends in the direction in which the plurality of metallic porous plates are superimposed. Instead, Hosoe teaches a protective layer on one side solid electrolyte (63, [0047], Fig. 3).
	Gaben teaches that solid state batteries can be connected in parallel, with electrolyte on each side of anodes and cathodes that are stacked (see Fig. 8). This allows a high energy density and power density (see [0212]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to have a protective layer (solid electrolyte) be formed at both ends in the direction in which the plurality of metallic porous plates are superimposed in order to allow connection of a plurality of cells in parallel, giving a high energy density and power density.
	Regarding claim 9, modified Hosoe further discloses the secondary battery electrode according to claim 7, wherein the protective film on a positive electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).
	Regarding claim 11, modified Hosoe further discloses the secondary battery electrode according to claim 7, wherein the protective film on a negative electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 20120264022 A1) in view of Yokoyama (WO 2015132845 A1, machine translation is provided in this office action), as applied to claim 2, above, and further in view of Gaben et al. (US 20140308576 A1).
	Regarding claim 8, modified Hosoe further discloses the secondary battery electrode according to claim 1, but not wherein a protective layer is formed at both ends in the direction in which the plurality of metallic porous plates are superimposed. Instead, Hosoe teaches a protective layer on one side solid electrolyte (63, [0047], Fig. 3).
	Gaben teaches that solid state batteries can be connected in parallel, with electrolyte on each side of anodes and cathodes that are stacked (see Fig. 8). This allows a high energy density and power density (see [0212]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to have a protective layer (solid electrolyte) be formed at both ends in the direction in which the plurality of metallic porous plates are superimposed in order to allow connection of a plurality of cells in parallel, giving a high energy density and power density.
	Regarding claim 10, modified Hosoe further discloses the secondary battery electrode according to claim 8, wherein the protective film on a positive electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).
	Regarding claim 12, modified Hosoe further discloses the secondary battery electrode according to claim 8, wherein the protective film on a negative electrode side is made of a substance containing a solid electrolyte (per rejection of claim 7, above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728